       Case 4:18-cv-00270-WTM-JEG Document 37 Filed 10/23/18 Page 1 of 2




 1
     Anthony Oliver., Plaintiff Pro Se
 2   1502 Benton Blvd, # 5108
 3   Savannah, Georgia 31407
     (912) 220-5842 (Telephone)
 4   Anthony.oliver29@gmail.com
 5
     Plaintiff Appearing Pro Se
 6

 7
                 IN THE UNITED STATES DISTRICT COURT
 8             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                      SAN FRANCISCO DIVISON

10   ANTHONY OLIVER,                     )   Case No. 3:18-cv-05505-MMC
11                                       )
                         Plaintiff,      )   PLAINTIFF’S NOTICE OF
12                                       )   SUPPLEMENTAL EXHIBITS A & B
13   v.                                  )
                                         )   Date: November 16, 2018
14                                       )   Time: 9:00 a.m.
15   LYFT, Inc., a California            )   Crtrm: Courtroom 7, 19th Floor
     Corporation; LOGAN GREEN, an        )
16   individual; JOHN ZIMMER, an         )   Honorable Maxine M. Chesney
17   individual; KRISTIN SVERCHEK        )
     and DOES 1 through 10, inclusive.   )
18                                       )
19                       Defendants.     )
                                         )
20                                       )
21                                       )
                                         )
22

23

24

25

26

27

28
                                         i
       Case 4:18-cv-00270-WTM-JEG Document 37 Filed 10/23/18 Page 2 of 2




 1         Plaintiff Anthony Oliver, (“Plaintiff”), hereby submits Exhibit A and B as
 2   attachments to Plaintiffs already filed Notice of Non-Opposition.
 3

 4

 5   Dated: October 23, 2018               Respectfully submitted,

 6                                        By: /s/ Anthony Oliver

 7

 8

 9

10

11

12
                              CERTIFICATE OF SERVICE
13
           I, Anthony Oliver, certify that on October 23, 2018, I filed the foregoing
14
     Plaintiff’s Supplemental Exhibits via the Court’s CM/ECF electronic filing system.
15
     A copy of said document will be electronically transmitted to the following counsel
16
     of record:
17

18         Kuruvilla Olasa, Esq.
19         MUNGER, TOLLES & OLSON LLP
           350 South Grand Avenue, 15th Floor
20         Los Angeles, California 90071-3426
21

22   Dated: October 23, 2018               Respectfully submitted,
23                                        By: /s/ Anthony Oliver
24

25

26

27

28
                                              1
